UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 13, 2016 Towerstream Corporation (Exact Name of Registrant as Specified in Charter) Delaware 001-33449 20-8259086 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 88 Silva Lane Middletown, RI (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (401) 848-5848 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The 2016 annual meeting of the stockholders (the “Meeting”) of Towerstream Corporation (the “Company”) was held on December 13, 2016. A total of 6,055,668 shares of common stock, constituting a quorum, were present and accounted for at the Meeting. At the Meeting, the Company’s stockholders approved the following proposals: (i) Election of the four (4) directors nominated by the Company to hold office until the next annual meeting of stockholders. The four nominees were elected and the votes were cast as follows: Nominee For Against Abstain Brokernon-votes Philip Urso Howard L. Haronian Paul Koehler William J. Bush (ii) Ratification of Marcum LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2016. The proposal was ratified and the votes were cast as follows: For Against Abstain Brokernon-votes 0 (iii) Approval of the Company’s 2016 Non-Executive Equity Incentive Plan, including the reservation of 250,000 shares of common stock thereunder. The plan was approved and the votes were cast as follows: For Against Abstain Brokernon-votes (iv) Authorization of an amendment to the Company’s 2016 Equity Incentive Plan to increase the number of shares available for issuance thereunder to 1,435,000 from 682,000. The amendment was authorized and the votes were cast as follows: For Against Abstain Brokernon-votes As of the record date for the Meeting, 8,820,715 shares of common stock were issued and outstanding. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TOWERSTREAM CORPORATION Dated: December 15, 2016 By: /s/ Philip Urso Philip Urso Interim Chief Executive Officer
